DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         WALNER DESHOMMES,
                              Appellant,

                                     v.

                           MANNO EXALANT,
                              Appellee.

                               No. 4D22-513

                           [November 2, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; John B. Bowman, Judge; L.T. Case No. CACE20-11205.

   Lawrence R. Metsch of Metschlaw, P.A., Hollywood, for appellant.

  Vivian H. Fazio of Law Offices of Vivian H. Fazio, P.A., Fort Lauderdale,
and Michele K. Feinzig of Michele K. Feinzig, P.A., Coral Springs, for
appellee.

PER CURIAM.

    Affirmed. See United States v. Schwartz, No. 19-20451, 2021 WL
5283948, at *2 (E.D. Mich. Nov. 12, 2021) (“All courts that have considered
this question so far have universally reached the conclusion that a
defendant can still assess a juror’s credibility and demeanor during both
voir dire and trial while the juror is wearing a face mask.”); United States
v. Trimarco, No. 17-CR-583 (JMA), 2020 WL 5211051, at *1, *5 (E.D.N.Y.
Sept. 1, 2020) (denying a motion for continuance “until some
indeterminate time in the future” when safety measures ordered in
response to the COVID-19 pandemic are lifted, and agreeing with the
government that “there is no constitutional right that requires a defendant
to see a juror’s facial expression or allows him to communicate non-
verbally with a juror.”).

GROSS, DAMOORGIAN and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.